The question presented by the defendant's appeal has been so recently, and so fully considered by the court, that we cannot suppose it to be necessary that we should go over the ground again.
The decision, at last reached in Boyett v. Vaughan, 85 N.C. 363, fortified as it is by the reasoning of the Justices in McClenahan v.Cotten, 83 N.C. 332, and Derr v. Stubbs, Ib., 539, must be deemed final, and as settling the law, that a counterclaim, the amount of which exceeds the jurisdiction of a justice's court, cannot be entertained in a court of that character, and also that no amendment can be permitted in the superior court, after appeal, which serves to enlarge the sum demanded beyond the jurisdiction of the original court.
A profound respect for the court who preceded us, a majority (366)  of whom took a different view of the law and made a different ruling, caused us to hesitate long, and weigh well the matter before announcing our conclusion, and nothing short of a conviction, so fixed as not to be gotten rid of, that the law of the case is as we declared it to be, could have prevailed with us to reverse their judgment.
We deem it not unbecoming, however, to say that further thought and reflection upon the point have tended only to strengthen the conviction we then felt, and that we adhere to the decision made with renewed confidence in its correctness.
No error.                                             Affirmed.
Cited: Raisin v. Thomas, 88 N.C. 150; Hurst v. Everett, 91 N.C. 403;Cheese Co. v. Pipkin, 155 N.C. 396, 401.